Scudder and Kehoe, JJ. (dissenting).
We respectfully dissent. In our view, Supreme Court erred in denying the cross motion of M.V. Woods Construction Co., Inc. (defendant), the general contractor, to set aside the jury verdict finding that Charles C. *1158Smith (plaintiff) was injured as a result of a violation of Labor Law § 241 (6) and 12 NYCRR 23-1.7 (f). The court should have granted the cross motion and ordered that judgment be entered for defendant dismissing the complaint against it. We would modify the order accordingly and dismiss the cross appeal as moot. The Industrial Code provision relied upon by plaintiffs as a basis for liability under section 241 (6) (see Ross v Curtis-Palmer Hydro-Elec. Corp., 81 NY2d 494, 503-505 [1993]) is inapplicable to the facts of this case as a matter of law, and any alleged violation thereof was not a proximate cause of plaintiffs injuries as a matter of law (see e.g. Murphy v American Airlines, 277 AD2d 25, 26 [2000]; Gielow v Rosa Coplon Home, 251 AD2d 970, 971-972 [1998], lv dismissed in part and denied in part 92 NY2d 1042 [1999], rearg denied 93 NY2d 889 [1999]; cf. Acosta v Kent Bentley Apts., 298 AD2d 124, 125 [2002]; O’Hare v City of New York, 280 AD2d 458 [2001]; Sponholz v Benderson Prop. Dev., 273 AD2d 791, 792 [2000]; Sopha v Combustion Eng’g, 261 AD2d 911, 912 [1999]; Akins v Baker, 247 AD2d 562 [1998]).
The evidence at trial establishes that plaintiff injured his back while hefting cement blocks from ground level and “shot putting” them over his head up and onto an eight-foot-high scaffolding. Plaintiff pleaded and sought to prove a violation of 12 NYCRR 23-1.7 (f), contending that he was denied a safe means of access from the ground to the higher level to which the blocks were being moved. That subdivision is entitled “Vertical passage” and is part of a regulation concerned with “Protection from general hazards,” including “Overhead hazards,” “Falling hazards,” “Drowning hazards,” “Slipping hazards” and “Tripping and other hazards.” Pursuant to that subdivision, “Stairways, ramps or runways shall be provided as the means of access to working levels above or below ground except where the nature or the progress of the work prevents their installation in which case ladders or other safe means of access shall be provided” (12 NYCRR 23-1.7 [f]). The regulation is expressly directed to “passage” or “access” to or from a scaffolding, and was intended to cover the risks of falling, slipping or tripping while making one’s ascent or descent. The regulation does not apply where, as here, “plaintiff was not injured while attempting to access working levels above or below ground” (Gielow, 251 AD2d at 972). The risk of injuring oneself while lifting building materials is not a risk identified in the regulation, nor is it one that would ordinarily be alleviated by providing the worker safe vertical “passage” or “access.” Moreover, the injury that plaintiff sustained to his back had nothing to do with his actual or attempted passage or access from one *1159level to another, thus negating any claimed causal connection between the alleged violation and plaintiff’s injury. The majority’s interpretation of the regulation transforms it from one requiring a safe means of access for workers moving to a higher or lower working level to one prohibiting the manual moving of material from one working level to another except by means of a stairway or ramp. Present — Wisner, J.P., Scudder, Kehoe, Gorski and Hayes, JJ.